FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CQLIJMBIA MAY t 25 2310
C|erk, U.S. Distn`ct & Bankruptcy
ROBERT R_ MATTHEWS, ) Courts for the District of Columbia

)

Plaintiff, )
)

v. ) Civil Action No.
)
SECRETARY GF VETERANS AFFAIRS, ) »'~--

) 10 U//3

Defendant. )

MEMORANDUM OPINION

This matter is before the Court upon consideration of plaintiff` s application to proceed in
forma pauperis and his pro se complaint. The application will be granted, and the complaint
will be dismissed.

Plaintiff challenges the finding of a decision review officer of the Department of Veterans
Affairs with respect to plaintiff’ s application for benefits. The Secretary of Veterans Affairs
"shall decide all questions of law and fact necessary to a decision by the Secretary under a law
that affects the provision of benefits by the Secretary to veterans or the dependents or survivors
of veterans." 38 U.S.C. § 51l(a). The Secretary’s decisions "as to any such question shall be
final and conclusive and may not be reviewed by any other official or by any court[.]" Id.
Generally, a federal district court lacks subject matter jurisdiction over matters relating to
veterans benefits. See Price v. Um`tea' States, 228 F.3d 420 (D.C. Cir. 2000) (per curiam)
(dismissing for lack of subject matter jurisdiction a veteran’s claim for reimbursement of medical
expenses incurred at a non-Veterans Administration ("VA") medical facility on the ground that
the Veterans’ Benefits Act of l957, as amended, "precludes judicial review in Article IIl courts

of VA decisions affecting the provision of Veterans’ benefits"), cert. denz'ea’, 534 U.S. 903

(200l). In order to adjudicate plaintiff" s claims, the Court necessarily must "detennine first
whether the VA acted properly in handling his claim, Prz'ce, 228 F.3d at 422, and the Court has
no jurisdiction to make this determination. See z`d. ("The district court lacked jurisdiction to
consider Price’s federal claim because underlying the claim is an allegation that the VA
unjustifiably denied him a Veterans’ benefit.").

For this reason, the Court will dismiss the complaint. An appropriate Order accompanies

/éa»zr@»

I?Jfrrited/S’tates District judge

this Memorandum Opinion.

DATE=  '§0/ g@/D